Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 1 of 30 PageID: 31


                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



                                   : Document Electronically Filed
 EMILY VAN DUYNE,                  :
                                   : Hon. Noel L. Hillman, U.S.D.J.
                  Plaintiff,       :
                                   :           Civil Action
      v.                           :
                                   : No. 1:19-cv-21091 (NLH/KMW)
 STOCKTON UNIVERSITY,              :
                                   :
                  Defendant.       : Returnable: April 6, 2020
                                   :
                                   :




   BRIEF IN SUPPORT OF DEFENDANT STOCKTON UNIVERSITY’S MOTION TO
     DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(1) and 12(b)(6)




                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY
                                    R.J. Hughes Justice Complex
                                    25 Market Street, P.O. Box 112
                                    Trenton NJ   08625-0112
                                    (609) 376-3100
                                    Jaclyn.Frey@law.njoag.gov
                                    Attorney for Defendant Stockton
                                    University

 Jaclyn M. Frey,
 Deputy Attorney General
      On the Brief
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 2 of 30 PageID: 32



                             TABLE OF CONTENTS

 TABLE OF AUTHORITIES .......................................... ii

 PRELIMINARY STATEMENT .......................................... 1

 STATEMENT OF FACTS AND PROCEDURAL HISTORY ...................... 1

 STANDARD OF REVIEW ............................................. 4

 ARGUMENT ....................................................... 6

    POINT I: THE COMPLAINT AGAINST STOCKTON SHOULD BE DISMISSED
    WITH PREJUDICE ON THE BASIS OF SOVEREIGN IMMUNITY. ........... 6

      A. THE STATE EXERTS SUFFICIENT CONTROL OVER STOCKTON
         FOR THE AUTONOMY FACTOR TO WEIGH IN FAVOR OF
         IMMUNITY. .............................................. 8

      B. STATE LAW CONSIDERS STOCKTON TO BE A STATE AGENCY. .... 13

      C. THE BALANCE OF THE FITCHIK FACTORS WEIGHS IN
         FAVOR OF FINDING THAT STOCKTON IS AN ARM OF
         THE STATE ............................................. 15

    POINT II: PLAINTIFF’S § 1983 CLAIM SHOULD BE DISMISSED
    FOR FAILURE TO STATE A CLAIM ............................... 15

      A. PLAINTIFF FAILED TO SUFFICIENTLY ALLEGE THAT SHE
         ENGAGED IN CONSTITUTIONALLY PROTECTED CONDUCT ......... 17

      B. PLAINTIFF FAILED TO SUFFICIENTLY ALLEGE THAT SHE
         SUFFERED RETALIATORY ACTION, AND ACCORDINGLY,
         FAILED TO ALLEGE A CAUSAL LINK BETWEEN PROTECTED
         CONDUCT AND A RETALIATORY ACTION.. .................... 20

 CONCLUSION .................................................... 24




                                      i
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 3 of 30 PageID: 33



                           TABLE OF AUTHORITIES
 Cases

 Ashcroft v. Iqbal,
   556 U.S. 662 (2009)....................................... 5, 15

 Bell Atl. Corp. v. Twombly,
   550 U.S. 544 (2007)........................................... 5

 Benn v. First Judicial Dist. of Pa.,
   426 F.3d 233 (3d Cir. 2005)................................... 7

 Bowers v. The Nat'l Collegiate Athletic Ass’n,
   475 F.3d 524 (3d Cir. 2007).............................. passim

 Brennan v. Norton,
   350 F.3d 399 (3d Cir. 2003).................................. 21

 Delahoussaye v. City of New Iberia,
   937 F.2d 144 (5th Cir. 1991).................................. 9

 Edwards v. Cal. Univ. of Pa.,
   156 F.3d 488, 491 (3d Cir. 1998)............................. 19

 Fitchik v. New Jersey Transit Rail Operations, Inc.,
   873 F.2d 655 (3d Cir. 1989)............................ 7, 8, 15

 Garcetti v. Ceballos,
   547 U.S. 410 (2006).......................................... 17

 Gorum v. Sessoms,
   561 F.3d 179 (3d Cir. 2009).............................. 16, 19

 Gould Elecs, Inc. v. United States,
   220 F.3d 169 (3d Cir. 2000)................................ 5, 6

 Jones v. PI Kappa Alpha Int’l Fraternity, Inc.,
   765 Fed. Appx. 802 (3d Cir. 2019)........................ passim

 Hill v. Borough of Kutztown,
   455 F.3d 225 (3d Cir. 2006).............................. 16, 17

 Howell v. Millersville Univ. of Pennsylvania,
   749 Fed. Appx. 130 (3d Cir. 2018)............................ 17




                                     ii
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 4 of 30 PageID: 34



 Irizarry-Mora v. Univ. of P.R.,
   647 F.3d 9 (1st Cir. 2011)............................ 9, 10, 11

 Kehr Packages, Inc. v. Fidelcor, Inc.,
   926 F.2d 1406 (3d Cir. 1991).................................. 5

 Kashani v. Purdue Univ.,
   813 F.2d 843 (7th Cir. 1987).............................. 9, 11

 Maliandi v. Montclair State Univ.,
   845 F.3d 77 (3d Cir. 2016)............................... passim

 McKee v. Hart,
   436 F.3d 165 (3d Cir. 2006).................................. 21

 Md. Stadium Auth. v. Ellerbe Becket, Inc.,
   407 F.3d 255 (4th Cir. 2005).................................. 9

 Mitchell v. Horn,
   318 F.3d 523 (3d Cir. 2003).............................. 16, 21

 Newman v. Ramapo College of New Jersey,
   793 A.2d 120 (N.J. Super. Ct. App. Div. 2002)............ 13, 14

 Packard v. Provident Nat’l Bank,
   994 F.2d 1039 (3d Cir. 1993).................................. 6

 Quern v. Jordan,
   440 U.S. 332 (1979).......................................... 15

 Suppan v. Dadonna,
   203 F.3d 228 (3d Cir. 2000).............................. 21, 22

 Thomas v. Independence Twp.,
   463 F.3d 285 (3d Cir. 2006).............................. 16, 20

 Watson v. Univ. of Utah Med. Ctr.,
   75 F.3d 569 (10th Cir. 1996).................................. 9

 Will v. Michigan Dep’t of State Police,
   491 U.S. 58 (1989)........................................... 16


 Statutes

 U.S. Const. Amend. I .......................................... 16



                                     iii
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 5 of 30 PageID: 35



 N.J. Stat. Ann. § 18A:3B-6 ............................ 12, 13, 14

 N.J. Stat. Ann. § 18A:3B-34 ................................... 10

 N.J. Stat. Ann. § 18A:3B-39 ................................... 10

 N.J. Stat. Ann. § 18A:64-3 ..................................... 8

 N.J. Stat. Ann. § 18A:64-4 ..................................... 9

 N.J. Stat. Ann. § 18A:64-5 ..................................... 9

 N.J. Stat. Ann. § 18A:64-6 ................................ passim

 N.J. Stat. Ann. § 18A:64-18.5 ................................. 11

 N.J. Stat. Ann. § 18A:64-21.1 ................................. 14

 N.J. Stat. Ann. § 18A:64-55 ................................... 12

 N.J. Stat. Ann. § 18A:66-170 .................................. 14

 N.J. Stat. Ann. § 18A:66-171 .............................. 14, 15

 N.J. Stat. Ann. § 18A:68-6 .................................... 10

 N.J. Stat. Ann. § 18A:68-7 .................................... 10

 N.J. Stat. Ann. § 34:13A-1 et seq. ............................ 14

 N.J. Stat. Ann. § 52:14B-1 et seq. ............................ 12

 N.J. Stat. Ann. § 52:14B-2(a) ................................. 13

 N.J. Stat. Ann. §     59:1-3. .................................... 14


 Other Authorities

 43 N.J. Reg. § 1625(a) ........................................ 10


 Rules

 Fed. R. Civ. P. 12(b)(1)      ...................................... 6

 Fed. R. Civ. P. 12(b)(6) ................................... 5, 15


                                     iv
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 6 of 30 PageID: 36




 N.J. Ct. R. 2:2-3(a)(2) ....................................... 12

 Regulations

 N.J. Admin. Code § 4A:7-3.1 ................................... 14




                                      v
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 7 of 30 PageID: 37



                                PRELIMINARY STATEMENT
       Plaintiff Emily Van Duyne’s claim that Stockton University

 (“Stockton”) violated her rights under the First Amendment of

 the United States Constitution by retaliating against her should

 be dismissed.        Stockton is an arm of the State of New Jersey,

 and   thus,      Plaintiff’s      complaint     is   barred        by    the   Eleventh

 Amendment’s sovereign immunity provided to the States.

       Specifically, Stockton is not separately incorporated, does

 not have the authority to sue and be sued, and is not subject to

 state taxation.          Stockton has the power of eminent domain, and

 is subject to the New Jersey Tort Claims Act, the New Jersey

 Contractual      Liability      Act,   and    provisions      of    the     New    Jersey

 Administrative      Procedure      Act.       Moreover,      State       Colleges      and

 Universities, such as            Stockton, must be licensed by the                     New

 Jersey Secretary of Higher Education and are subject to the

 Secretary’s oversight.

       Further, Plaintiff’s complaint should be dismissed because

 she   has   failed       to    sufficiently     plead    the       elements       of   her

 constitutional       claim.        First,     Stockton       is    not    a    “person”

 amenable    to    suit    in    federal      court   under     §    1983.         Second,

 Plaintiff cannot satisfy all the elements of a retaliation claim

 under the First Amendment.

       Given these deficiencies, the complaint should be dismissed

 in its entirety with prejudice.



                                           1
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 8 of 30 PageID: 38



               STATEMENT OF FACTS AND PROCEDURAL HISTORY1

      Plaintiff has been employed at Stockton since 2010, and is

 presently    an     Assistant      Professor        of     Writing      and    First-Year

 Studies.     See Plaintiff’s Complaint (“Compl.”) at ¶¶ 8-9.                             She

 also teaches the “Women, Gender & Sexuality” course for the

 Women’s, Gender and Sexuality Studies program.                       Id. at ¶ 11.         In

 April 2019, Stockton’s then Provost and President issued letters

 recommending       Plaintiff’s        tenure,      which    was   granted      that   same

 year.     See Id. at ¶¶ 10, 28.

      As     part    of    the     curriculum        for    the    “Women,       Gender    &

 Sexuality”     course,          students         participate      in     an     “Activism

 Project.”     Id. at ¶ 12.               In the Spring of 2018, Plaintiff’s

 students engaged in such a project, concentrating on “sexual

 assault in fraternity life, with a focus on the unaffiliated

 fraternities at Stockton University.”                    Id. at ¶13.

      During the summer of 2018, Plaintiff alleges that she was

 troubled by the news that eight separate lawsuits had been filed

 against Stockton concerning sexual assault.                       See id. at ¶ 14.

 In August of 2018, Stockton’s President, Dr. Harvey Kesselman,

 published    an    article       about      the   allegations      in    The    Press     of

 Atlantic    City.        See    id.    at    ¶    15.      Plaintiff     also    wrote     a

 response, which she posted on her Facebook page.                          See id. at ¶


 1
   The truth of the Plaintiff’s factual allegations is assumed for
 purposes of this motion only.

                                              2
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 9 of 30 PageID: 39



 16.     Later that same month, Plaintiff shared on her Facebook

 page a newspaper article about eight lawsuits that had been

 filed against Stockton, having to do with sexual assaults on

 campus.           See    id.       at   ¶¶   14,   17.           The   article     named     Jesse

 Matsinger,         a     Stockton       student,       (“Matsinger”)         as    one    of    the

 alleged assailants.                 See id. at ¶ 17.

        Thereafter, Matsinger filed a Title IX complaint, alleging

 that    Plaintiff            had    discriminated        and      retaliated      against      him.

 See id. at ¶ 19.                   Stockton notified Plaintiff that it would be

 undertaking an investigation into his claims pursuant to its

 policies      and        procedures.           See      id.       at   ¶   19.       While      the

 investigation was ongoing, Plaintiff learned that Matsinger had

 supplied [Stockton] with materials in support of his Title IX

 complaint, including copies of Plaintiff’s social media posts,

 photographs             of     Plaintiff’s         office,         and     documentation         of

 Plaintiff’s attendance at meetings on campus.                               See id. at ¶ 21.

 On    May    1,    2019,           Plaintiff   filed         a   police     report    regarding

 Matsinger’s alleged “stalking-type behavior.”                              Id. at ¶ 22.

        On    August          13,     2019    Stockton’s          Office    of     Institutional

 Diversity         and        Equity     (“OIDE”)       issued      a     Final    Determination

 Letter, stating that there was insufficient evidence to support

 a finding that Plaintiff engaged in sex discrimination or sexual

 harassment against Matsinger.                      See id. at ¶¶ 23-24.                  However,

 there       was    sufficient           evidence        to       support    a     finding      that


                                                    3
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 10 of 30 PageID: 40



 Plaintiff retaliated against Matsinger for exercising his right

 to file a Title IX complaint against her in violation of Section

 V   of     the       Stockton     University          Policy       Prohibiting      Sexual

 Misconduct       and     Discrimination          in     the        Academic/Educational

 Environment (I-120).            Id.

        As a result of its findings, on August 29, 2019, Stockton

 issued Plaintiff an Official Reprimand under Stockton University

 Policy VI-13.2 (Employee Disciplinary Guidelines), the Stockton

 University       Student    Policy      Prohibiting          Sexual     Misconduct     and

 Discrimination in the Academic/Educational Environment (I-120),

 and related Procedure 1200.                 See id. at ¶ 25.                The Reprimand

 required         that      Plaintiff         take        trainings           on     Sexual

 Harassment/Discrimination             Prevention,       Conflict       Management,     and

 Retaliation       Prevention,         and   work      with     a    coach    for   further

 reinforcement of the trainings.                 See id. at ¶¶ 26-27.

        On December 5, 2019, Plaintiff filed a one-count complaint

 in the United States District Court for the District of New

 Jersey against Stockton pursuant to 42 U.S.C. § 1983 (“Section

 1983”), seeking declaratory and injunctive relief.                            See Compl.

 (ECF     No.   1).      Plaintiff      alleges      that      Stockton      violated   her

 protected rights under the First Amendment when it “retaliated

 against her for exercising her right to raise concerns about

 sexual assault on campus.”              Id. at ¶¶ 1-2.




                                             4
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 11 of 30 PageID: 41



                               STANDARD OF REVIEW

       Stockton moves to dismiss Plaintiff's complaint pursuant to

 Fed. R. Civ. P. 12(b)(6) for failure to plausibly state a claim

 on which relief can be granted.            “In a Rule 12(b)(6) motion, the

 court   evaluates     the    merits   of   the   claims      by   accepting    all

 allegations in the complaint as true, viewing them in the light

 most favorable to the plaintiffs, and determining whether they

 state a claim as a matter of law.”            Gould Elecs., Inc. v. United

 States, 220 F.3d 169, 178 (3d Cir. 2000).                    The moving party

 bears the burden of showing that no claim has been presented.

 See Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409

 (3d Cir. 1991).       However, a complaint must “contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’”             Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)).           “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the

 misconduct    alleged.”        Id.    While      this   is    “not   akin   to   a

 ‘probability requirement,’” it does “ask[] for more than a sheer

 possibility that a defendant has acted unlawfully.”                   Id.     This

 determination    is   “a     context-specific     task    that     requires    the

 reviewing court to draw on its judicial experience and common-

 sense.”    Id. at 679.       When the “well-pleaded facts do not permit


                                        5
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 12 of 30 PageID: 42



 the court to infer more than the mere possibility of misconduct,

 the complaint has alleged – but it has not shown – that the

 pleader is entitled to relief.”             Id.

       Stockton also moves for dismissal of the complaint for lack

 of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).                         Where, as

 here, a Rule 12(b)(1) motion attacks a complaint as deficient on

 its face, “the court must only consider the allegations of the

 complaint and documents referenced therein and attached thereto,

 in the light most favorable to the plaintiff.”                          Gould Elecs.,

 Inc., 220 F.3d at 176.            “[T]he person asserting jurisdiction

 bears the burden of showing that the case is properly before the

 Court at all stages of the litigation.”                   Packard v. Provident

 Nat’l Bank, 994 F.2d 1039, 1045 (3d Cir. 1993).

                                    ARGUMENT
                                    POINT I

             THE COMPLAINT AGAINST STOCKTON SHOULD                        BE
             DISMISSED WITH PREJUDICE ON THE BASIS                        OF
             SOVEREIGN IMMUNITY.

       Stockton    is   an   arm   of   the    state      entitled       to    sovereign

 immunity    and   is   thus   immune    from      suit    under     §    1983.      The

 analysis leading to this conclusion closely tracks the Third

 Circuit’s    precedential     opinion        finding     that     Montclair       State

 University (“Montclair”) is an arm of the state, see Maliandi v.

 Montclair State Univ., 845 F.3d 77 (3d Cir. 2016), as well as

 the recent Third Circuit opinion finding that Ramapo College of



                                         6
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 13 of 30 PageID: 43



 New Jersey (“Ramapo”) is similarly an arm of the state.                                See

 Jones v. PI Kappa Alpha Int’l Fraternity, Inc. 765 Fed. Appx.

 802 (3d Cir. 2019). These cases compel dismissal of the § 1983

 claim     for     damages       in     the    single-count         complaint      against

 Stockton.

       Sovereign         immunity      extends      beyond    the    state    itself    to

 immunize      “entities        that    are   considered      arms    of     the   state.”

 Bowers v. The Nat’l Collegiate Athletic Ass’n., 475 F.3d 524,

 545 (3d Cir. 2007) (citations omitted).                     “[T]o determine whether

 an entity is an arm of the [S]tate,” the Third Circuit applies a

 “three-part test” first adopted in Fitchik v. N.J. Transit Rail

 Operations, Inc., 873 F.2d 655, 659 (3d Cir.) (en banc), cert.

 denied, 493 U.S. 850 (1989): “(1) whether the payment of the

 judgment would come from the state; (2) what status the entity

 has under state law; and (3) what degree of autonomy the entity

 has.”     Bowers, 475 F.3d at 546.                All three “Fitchik factors,” as

 they have come to be known, id. at 546 n.23, carry the same

 weight and are to be considered as “co-equal[s]” when conducting

 the immunity analysis.               Benn v. First Judicial Dist. of Pa., 426

 F.3d 233, 240 (3d Cir. 2005).

         The     Third    Circuit      has    recognized     that    other     Courts   of

 Appeals “have almost uniformly concluded that state-affiliated

 universities are arms of their respective States,” and that “the

 factors    relevant       to    an     Eleventh     Amendment      inquiry     typically


                                               7
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 14 of 30 PageID: 44



 favor immunity in the state college setting.”                             Maliandi, 845

 F.3d at 85 (collecting cases).                      Consistent with this weight of

 authority and with the Third Circuit’s decisions in Maliandi and

 Jones, Stockton is materially indistinguishable from Montclair

 and    Ramapo     in   that   two        of    the    three    Fitchik    factors      (the

 entity’s status under state law and degree of autonomy) weigh

 heavily in favor of immunity.                        Thus, even assuming that the

 first factor (whether payment of the judgment would come from

 the state) does not weigh in favor of immunity, like Montclair

 and Ramapo, Stockton should be considered an arm of the state

 and all § 1983 claims for damages against Stockton should be

 dismissed with prejudice.

           A. The State Exerts Sufficient Control Over
              Stockton For The Autonomy Factor To Weigh In
              Favor Of Immunity.

        Like the University of Iowa, see Bowers, 475 F.3d at 548-

 49, Montclair, see Maliandi, 845 F.3d at 97-98, and Ramapo, see

 Jones,    765     Fed.   Appx.      at        808,    the   governing     structure     of

 Stockton indicates that it lacks independence from the State.

 Most     significantly,       the        entire      Stockton     Board      of   Trustees

 (“Board”)    is    appointed        by    the       Governor    with   the    advice    and

 consent of the Senate.           See N.J. Stat. Ann. § 18A:64-3; see also

 Maliandi, 845 F.3d at 97 (noting that the Governor “looms large

 in the affairs of New Jersey state colleges” with the power to

 appoint all members of a state college’s board of trustees);


                                                 8
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 15 of 30 PageID: 45



 Bowers,    475    F.3d    at    548-49.2         The    Board,   in   turn,    appoints

 Stockton’s President, who “serve[s] at the pleasure of the board

 of    trustees.”         N.J.    Stat.     Ann.        § 18A:64-6(g).         Upon    the

 President’s       nomination,       the     Board        “appoint[s],      remove[s],

 promote[s]       and    transfer[s]”       all    other     College     officers     and

 employees “as may be required for carrying out the purposes of

 the college.”          N.J. Stat. Ann. § 18A:64-6(i).             Additionally, the

 Governor “is statutorily designated as the public ‘employer’ of

 all college employees, which vests him with the sole power to

 collectively bargain on their behalf.”                      Maliandi, 845 F.3d at

 97.    And as in Bowers, Maliandi and Jones, the time and content

 of Board meetings are dictated by statute, and the Board is

 entitled     to    expense      reimbursement.             See   N.J.    Stat.       Ann.

 §§ 18A:64-4, -5.3




 2
   These holdings are consistent with those of other Circuits,
 each of which has found a governor’s appointment of a majority
 of governing board members to show a lack of autonomy.      See,
 e.g., Irizarry-Mora v. Univ. of P.R., 647 F.3d 9, 15 (1st Cir.
 2011); Md. Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255,
 264 (4th Cir. 2005); Watson v. Univ. of Utah Med. Ctr., 75 F.3d
 569, 575 (10th Cir. 1996); Delahoussaye v. City of New Iberia,
 937 F.2d 144, 148 (5th Cir. 1991); Kashani v. Purdue Univ., 813
 F.2d 843, 847 (7th Cir. 1987).
 3
   While the Board “bears some hallmarks of an autonomous entity”
 with respect to its “authority to manage” several administrative
 and operational aspects of Stockton, these attributes do not
 make Stockton autonomous for the same reasons the Third Circuit
 was “not persuaded” that these attributes were enough to
 consider Montclair to be autonomous. Maliandi, 845 F.3d at 98-
 99 & n.25.

                                             9
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 16 of 30 PageID: 46



       In   addition       to   gubernatorial       appointment        of    the    entire

 Board, the Secretary of Higher Education, which is a cabinet-

 level      post    within       the      Executive       Branch,       oversees         the

 institutions       of    higher     education      in    New      Jersey,      including

 Stockton.     See 43 N.J. Reg. § 1625(a); see also Maliandi, 845

 F.3d at 97-98 (finding that such oversight weighed in favor of

 immunity).        Beyond licensing all colleges and universities and

 approving their programmatic missions, see N.J. Stat. Ann. §§

 18A:68-6,    -7,    the      Secretary      is   entitled    to      review    and     make

 recommendations         on    the   State    Colleges’      long-range        facilities

 plans, which must be provided to the Secretary periodically.

 See N.J. Stat. Ann. § 18A:3B-39.                 “The Secretary may also, ‘with

 the concurrence of the Governor,’ visit a school at any time to

 review its financials and compliance with all appropriate laws

 and regulations.”            Maliandi, 845 F.3d at 98 (quoting N.J. Stat.

 Ann. § 18A:3B-34).

       Moreover, as in Bowers, Maliandi, and Jones, the Board is

 subject      to      operational          constraints          and      has       several

 responsibilities to the State.                   For instance, the Board must

 annually report the condition of Stockton to the Governor and

 Legislature,       and    it    must   present     its    annual      budget      to    the

 Governor, the State Division of Budget and Accounting, and the

 Legislature.        See N.J. Stat. Ann. § 18A:64-6(d)-(f); see also

 Irizarry-Mora, 647 F.3d at 15 (finding that these requirements


                                             10
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 17 of 30 PageID: 47



 “strongly      indicate”    that   the   State’s    immunity    “embraces      the

 University”); Maliandi, 845 F.3d at 98-99 (finding that these

 facts weighed in favor of immunity).                Additionally, the Board

 must   spend    Stockton’s    budget     in    accordance   with     the   general

 provisions of state budget and appropriations acts, must report

 any changes in this regard to the State treasury, and may be

 subject to audit at any time to ensure such conformance. See

 N.J. Stat. Ann. § 18A:64-6(f); see also Maliandi, 845 F.3d at 98

 (finding     that   these    facts     weighed     in   favor   of    immunity);

 Kashani, 813 F.2d at 845-46 (noting that the requirement for a

 university to file a statement of expenditures with                        a state

 budget   agency     demonstrates     state      supervision).        And   because

 Stockton’s funds are public monies, the State Treasurer requires

 that a bank in which the Board makes a deposit guarantee the

 deposit if the bank is not otherwise insured by the Federal

 Deposit Insurance Corporation.                See N.J. Stat. Ann. § 18A:64-

 18.5; see also Maliandi, 845 F.3d at 98 (finding that this fact

 weighed in favor of immunity).

        Further, Stockton’s Board is governed by state regulations

 applicable to other state entities.               See Maliandi, 845 F.3d at

 98   (“New   Jersey   law    further     constrains     state   colleges      like

 [Montclair] by subjecting them to the Administrative Procedure

 Act, the State College Contracts Law, and the civil service

 laws.”); see also Jones, 765 Fed. Appx. at 808.                    For example,


                                          11
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 18 of 30 PageID: 48



 the Board is required to assign duties, determine salaries, and

 prescribe qualifications for employee positions “in accordance

 with the provisions of Title 11, Civil Service, of the Revised

 Statutes.”     N.J. Stat. Ann. § 18A:64-6(i).                With respect to its

 non-civil service employees, the Board has “final authority to

 determine      controversies       and        disputes       concerning     tenure,

 personnel matters . . . and other issues arising under Title 18A

 of the New Jersey Statutes.”          N.J. Stat. Ann. § 18A:3B-6(f).              In

 making this determination, the Board must conduct its hearings

 in    accordance   with   the   State’s       Administrative      Procedure     Act,

 N.J. Stat. Ann. § 52:14B-1 et seq., and the Board’s decision is

 appealable directly to the Appellate Division as a final agency

 decision.     See id.; see also N.J. Ct. R. 2:2-3(a)(2).                  The Board

 may    also   enter   agreements    for       goods    and   services,    but   only

 pursuant to the State College Contracts Law, which requires the

 Board    to   publicly    advertise       and    bid     “[e]very   contract     or

 agreement for the performance of any work or the furnishing or

 hiring of any materials or supplies,” with limited exceptions,

 exceeding the statutory threshold.              N.J. Stat. Ann. § 18A:64-55.

        Thus, the State exerts sufficient control over Stockton for

 the autonomy factor to weigh in favor of immunity.




                                          12
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 19 of 30 PageID: 49



          B. State Law Considers Stockton To Be A State
             Agency.

       Stockton shares the same indicia with Montclair and Ramapo

 that led the Third Circuit to conclude that the “status under

 state law” factor weighed in favor of finding that Montclair and

 Ramapo are both an arm of the state.                   See Maliandi, 845 F.3d at

 91-96; see also Jones, 765 Fed. Appx. at 807-808.                        For instance,

 Stockton is not statutorily authorized to sue and be sued.                             See

 Maliandi,    845    F.3d   at    94    (“State        colleges   .   .    .   enjoy     no

 explicit grant of such authority [to sue or be sued], and state

 case law indicates that, in the absence of an affirmative grant

 of such power, a state college cannot sue and be sued in its own

 right.”);    N.J.    Stat.      Ann.    §§ 18A:64-6;        18A:3B-6.           This   is

 significant because “[a]n entity is more likely to be an arm of

 the State and partake of Eleventh Amendment immunity if it lacks

 the ability to sue and be sued in its own name.”                         Maliandi, 845

 F.3d at 94.        Stockton is also immune from all state taxation,

 which   “clearly     weighs     in     favor     of    immunity.”         Id.    at    95.

 Further, Stockton has the power of eminent domain,                              see N.J.

 Stat.    Ann.     § 18A:64-6(l),        which     also     weighs    in       favor    of

 immunity.       See Maliandi, 845 F.3d at 95.                Finally, New Jersey

 considers       Stockton   to    be     a    “state      agency”     authorized        to

 adjudicate contested cases under the Administrative Procedure

 Act, see N.J. Stat. Ann. § 52:14B-2(a); Newman v. Ramapo College



                                             13
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 20 of 30 PageID: 50



 of New Jersey, 793 A.2d 120 (N.J. Super. Ct. App. Div. 2002),

 which “counsel[s] in favor of immunity.”                    Maliandi, 845 F.3d at

 95.

       Stockton, Montclair, and Ramapo share several other indicia

 considered within the “status under state law” analysis that

 also weigh in favor of immunity.                 For example, because Stockton

 lacks the power to sue and be sued, see Maliandi, 845 F.3d at

 94-95; N.J. Stat. Ann. §§ 18A:64-6; 18A:3B-6, it falls within

 the definition of “State” under the New Jersey Tort Claims Act.

 See N.J. Stat. Ann. § 59:1-3.               This fact “counsels in favor of

 immunity    because       it   implies      that,    like     the   State   itself,

 [Montclair] would be immune from tort claims absent the Act.”

 Maliandi, 845 F.3d at 93.             Stockton is also a state employer,

 meaning that it is required to abide by and enforce state policy

 prohibiting    discrimination         in     the    workplace,      a   policy    that

 applies exclusively to State employers.                     See N.J. Admin. Code

 § 4A:7-3.1.         The   Governor        also    represents    Stockton     in    its

 negotiations with the employees’ collective bargaining units,

 and those negotiations are governed by the New Jersey Employer-

 Employee Relations Act, N.J. Stat. Ann. § 34:13A-1 et seq.                         See

 Maliandi,     845    F.3d      at   97;    N.J.     Stat.    Ann.   § 18A:64-21.1.

 Finally, Stockton employees participate in the State’s health

 benefit and pension programs, see N.J. Stat. Ann. §§ 18A:66-170,




                                            14
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 21 of 30 PageID: 51



 -171, which “counsel[s] in favor of immunity.”                              Maliandi, 845

 F.3d at 95.

        Thus, Stockton’s status under state law weighs in favor of

 immunity.

          C. The Balance Of The Fitchik Factors Weighs In
             Favor Of Finding That Stockton University Is
             An Arm Of The State.

        Stockton,           Montclair,         and        Ramapo       are        materially

 indistinguishable with regard to the two Fitchik factors that

 the    Third    Circuit      found      to   weigh       in   favor   of    finding      that

 Montclair      and    Ramapo      are    arms       of    the    state.          Thus,   like

 Montclair and Ramapo, Stockton is entitled to sovereign immunity

 because both the autonomy and status under state law factors

 weigh in favor of immunity.                  See Maliandi, 845 F.3d at 99; see

 also    Jones,    765      Fed.    Appx.     at     807-808.       This     determination

 compels dismissal, with prejudice, of the § 1983 claim against

 Stockton.      See Quern v. Jordan, 440 U.S. 332, 342-44 (1979).

                                          POINT II

                PLAINTIFF’S § 1983 CLAIM SHOULD BE DISMISSED
                FOR FAILURE TO STATE A CLAIM.

        Even if this court has jurisdiction over Plaintiff’s claims

 – which is does not – the complaint fails to state a claim upon

 which   relief       can    be    granted     against         Stockton     and    should   be

 dismissed pursuant to Fed. R. Civ. P. 12(b)(6).                          See also Iqbal,

 556 U.S. at 662.           To survive a motion to dismiss for failure to



                                              15
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 22 of 30 PageID: 52



 state a claim, the complaint must contain factual allegations

 sufficient to state a plausible claim for relief.                            Id. at 679.

 Initially,     “States,”        and       “governmental           entities     that     are

 considered ‘arms of the State’ for Eleventh Amendment purposes,”

 are not “persons” amenable to suit under § 1983.                        Will v. Mich.

 Dep’t of State Police, 491 U.S. 58, 70-71 (1989).                       Thus Stockton

 is not a “person” amenable to suit and the claims against it

 must be dismissed.           Beyond that, because the complaint fails to

 properly     assert      a    claim       of        retaliation     under     the     First

 Amendment,    Plaintiff       is    not    entitled       to   the    declaratory       and

 injunctive relief sought, and the complaint must be dismissed.

        Plaintiff    alleges        that    Stockton        retaliated       against     her

 after she engaged in protected speech.                     To successfully plead a

 retaliation claim under the First Amendment, "a plaintiff must

 allege: (1) constitutionally protected conduct, (2) retaliatory

 action sufficient to deter a person of ordinary firmness from

 exercising his [or her] constitutional rights, and (3) a causal

 link   between     the   constitutionally              protected     conduct    and     the

 retaliatory action.”          Thomas v. Independence Twp., 463 F.3d 285,

 296 (3d Cir. 2006) (citing Mitchell v. Horn, 318 F.3d 523, 530

 (3d Cir. 2003)); see also U.S. Const. Amend. I.                         Moreover, the

 protected activity must be “a substantial factor in the alleged

 retaliatory action.”           Gorum v. Sessoms, 561 F.3d 179, 184 (3d

 Cir. 2009) (citing Hill v. Borough of Kutztown, 455 F.3d 225,


                                                16
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 23 of 30 PageID: 53



 241 (3d Cir. 2006)).            Plaintiff fails to sufficiently plead any

 of these elements.

           A. Plaintiff Failed To Sufficiently Allege That
              She Engaged In Constitutionally Protected
              Conduct.

        Public employees do not engage in protected activity when

 they     “make    statements          pursuant       to     their      official        duties.”

 Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).                                  “Government

 employers, like private employers, need a significant degree of

 control over their employees’ words and actions; without it,

 there would be little chance for the efficient provision of

 public     services.”           Id.     at    418.          Therefore,         “when     public

 employees make statements pursuant to their official duties, the

 employees    are       not    speaking       as    citizens       for       First    Amendment

 purposes,        and    the     Constitution          does        not       insulate      their

 communications from employer discipline.”                              Id. at 421.         “The

 employees retain the prospect of constitutional protection for

 their contributions to the civic discourse.                              This prospect of

 protection,       however,      does     not       invest       them    with    a    right   to

 perform their jobs however they see fit.”                         Id. at 422; see also

 Howell v. Millersville Univ. of Pennsylvania, 749 Fed. Appx.

 130, 135–36 (3d Cir. 2018).

        Plaintiff       has    not     shown    that       she    engaged       in    protected

 activity    when       she    “exercise[ed]         her     right      to    raise     concerns

 about sexual assault on campus.”                      Compl. ¶ 2.              The complaint


                                               17
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 24 of 30 PageID: 54



 asserts    only    two    factual          allegations         regarding        activity       by

 Plaintiff that are potentially protected by the First Amendment.

 First,    “Plaintiff       wrote       a    very        personal        response      [to     the

 lawsuits filed against Stockton], posting it on her Facebook

 page, where it was shared multiple times by other people in the

 Stockton community.”            Compl. ¶ 16.            Second, Plaintiff “shared a

 newspaper article about the eight lawsuits on her Facebook page”

 that “mentioned one of the assailants, a Jesse Matsinger, by

 name.”     Compl. ¶ 17.           Plaintiff thereafter asserts that that

 Matsinger filed a Title IX Complaint against her, which Stockton

 investigated.      Compl. ¶ 18.

       Plaintiff insinuates that Stockton should have disregarded

 Matsinger’s Title IX Complaint against her.                              Title IX of the

 Education    Amendments         Act    of    1972       states:    "No       person     in    the

 United    States    shall,      on    the    basis       of    sex,     be   excluded        from

 participation in, be denied the benefits of, or be subjected to

 discrimination under any education program or activity receiving

 Federal financial assistance."                 It is undisputed that Matsinger

 alleged     that    Plaintiff          created          a     dangerous         and    hostile

 environment against him in an educational setting.                               Matsinger’s

 allegations       and    the    materials          provided        in     support       thereof

 sufficiently       implicated          Title       IX       concerns      that        warranted

 investigation       by    Stockton.          An      employee         does      not    have     a

 constitutional          right     to        choose          whether       the      University


                                              18
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 25 of 30 PageID: 55



 investigates        conduct     that        implicates          contravention       of

 University, state, or federal policy or dictates.                           Edwards v.

 Cal. Univ. of Pa., 156 F.3d 488, 491 (3d Cir. 1998) (citation

 omitted).

        Furthermore, Plaintiff has not established that she engaged

 in   constitutionally        protected      conduct.         Plaintiff’s      Facebook

 post in response to President Kesselman, and her posting of a

 related     article,    is    akin     to      a    workplace        grievance   about

 Stockton’s handling of allegations of sexual assault.                         Even if

 the Court were to assume that Plaintiff’s Facebook post touched

 on matters of public concerns, Plaintiff does not show that her

 speech caused Stockton to take any adverse action.                       Stockton was

 required    to   investigate     Matsinger’s          Title    IX     complaint,   and

 Plaintiff has not pled any facts that warrant otherwise.

        Moreover,    Plaintiff    has     not       alleged    that    her   statements

 were “a substantial or motivating factor” in the determination

 that she retaliated against Matsinger.                  See Gorum, 561 F.3d at

 184.    Plaintiff’s claim of retaliation is, at best, self-serving

 speculation.       In fact, Plaintiff admitted that she attempted to

 file a criminal complaint against Matsinger during the pendency

 of an investigation of his complaint against her.




                                          19
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 26 of 30 PageID: 56



          B. Plaintiff Failed To Sufficiently Allege That
             She    Suffered  Retaliatory   Action,   And
             Accordingly, Failed To Allege A Causal Link
             Between Protected Conduct And A Retaliatory
             Action.

       Even if Plaintiff’s speech and conduct are considered to be

 “protected” under the First Amendment, she still has failed to

 satisfy the second and third elements of a retaliation claim

 under the First Amendment.         That is, Plaintiff has not alleged

 that Stockton engaged in any specific retaliatory action as a

 result of her speech.        Instead, Stockton followed its policies

 and procedures by undertaking an investigation upon receiving a

 Title IX Complaint against Plaintiff.         See Compl. ¶ 19.      And the

 action that Stockton took as a result of its investigation – and

 not as a result of Plaintiff’s speech and conduct – certainly

 does not rise to the level of retaliation.                Accordingly, as

 there is no retaliatory action, there can be no causal link

 between such alleged retaliation and the conduct at issue.

       Plaintiff has not pled facts sufficient to demonstrate that

 Stockton engaged in any retaliatory action towards her, much

 less any actions that would "deter a person of ordinary firmness

 from exercising his [or her] constitutional rights."                Thomas,

 463 F.3d at 296.      A plaintiff must allege that she has suffered

 an adverse action, i.e. the deprivation of a right or benefit,

 or a threat to so deprive, at the hands of a governmental entity

 or agent on account of the exercise of conduct by the plaintiff


                                      20
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 27 of 30 PageID: 57



 that is protected by the First Amendment.                   Id.    Further, to be

 actionable the alleged retaliatory conduct must have had more

 than a de minimis impact on the plaintiff's First Amendment

 rights.     See McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006)

 (citing Suppan v. Dadonna, 203 F.3d 228, 234-35 (3d Cir. 2000)).

        For example, in Mitchell the plaintiff was an inmate who

 alleged that, after he filed a complaint against a guard, the

 guard planted contraband outside his cell.                 318 F.3d at 526.         As

 a result, the plaintiff received several months in disciplinary

 confinement.      Id.      The    court     found   that    "several     months    in

 disciplinary confinement would deter a reasonably firm prisoner

 from exercising his First Amendment rights."                    Id. at 530.        See

 also    Rauser   v.     Horn,    241   F.3d      330,    330      (3d   Cir.     2001)

 (transferring a prisoner to another facility as a result of

 religious practices constituted retaliation).

        In the employment context, the Third Circuit outlined the

 parameters for retaliatory action by an employer, finding that

 "[a]   public    employer       adversely      affects     an   employee's      First

 Amendment rights when it refuses to rehire an employee because

 of the exercise of those rights or when it makes decisions,

 which relate to promotion, transfer, recall and hiring, based on

 the exercise of an employee's First Amendment rights."                         Brennan

 v. Norton, 350 F.3d 399, 419 (3d Cir. 2003) (internal quotations

 and citations omitted).


                                           21
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 28 of 30 PageID: 58



       The       Third    Circuit     has       also      found      that      a    "campaign      of

 retaliatory       harassment"        as    a    result         of   an     employee's         speech

 created     a    cognizable      retaliation             claim      that      could     survive    a

 motion to dismiss.             Suppan, 203 F.3d at 233.                           In Suppan, the

 plaintiff       experienced      a     year-long          pattern        of       harassment     and

 overt threats that culminated in the denial of a promotion.                                      Id.

 at 230-33.

       Here,       Plaintiff      has      not       –    and    cannot        –    identify      any

 retaliatory action taken against her.                          In fact, Plaintiff admits

 that in 2019, Stockton granted her tenure after she engaged in

 her alleged protected speech.                   Compl. ¶ 10.             Stockton’s decision

 to grant Plaintiff tenure contradicts Plaintiff’s allegation of

 retaliation.

       Stockton’s other actions, as alleged in the complaint, fall

 far     short     of     retaliatory       action.              Specifically,           Plaintiff

 alleges     that        she   “suffered        adverse         employment          actions      when

 Defendant retaliated against [her]” in response to her Facebook

 posts    about     sexual      assaults        on       campus.       Compl.        ¶   36.      The

 alleged retaliation includes initiating a Title IX investigation

 following receipt of a complaint against her; issuing a Final

 Determination Letter and official reprimand, requiring that she

 take certain trainings and undergo coaching in accordance with

 the investigatory findings; “threatening Plaintiff to step down

 from her role as the face of [Stockton’s] ‘Culture of Respect’


                                                 22
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 29 of 30 PageID: 59



 initiative, a campus-wide anti-sexual violence initiative”; and

 issuing      a    warning    letter      stating    that   Plaintiff      had    been

 noncompliant with Stockton’s Institutional Review Board (“IRB”)

 procedures and professional standards on two occasions.                         Compl.

 ¶¶ 28, 36.

       With       respect    to   Plaintiff’s       allegations     that   she      was

 “threatened” to step down from a campus-wide initiative and that

 she was improperly issued a warning letter, the complaint is

 completely devoid of facts that demonstrate that these actions

 were a retaliatory response to any specific conduct.

       In short, Stockton did not retaliate against Plaintiff as a

 result of her speech.            Rather, Stockton was required to follow

 its policies and procedures and initiate an investigation into

 allegations of discrimination by a student against a professor,

 and issued the appropriate discipline thereafter.                    Stockton was

 simply performing a required investigation rather than actively

 seeking to punish Plaintiff as a result of her communications.

       Because       Plaintiff      has     failed     to   plead     facts        that

 demonstrate a retaliatory action sufficient to deter a person of

 ordinary firmness from exercising her constitutional rights, it

 follows that she has also failed to allege a causal link between

 constitutionally protected conduct and any retaliatory action.

 Accordingly, the Complaint should be dismissed with prejudice.




                                            23
Case 1:19-cv-21091-NLH-KMW Document 8-1 Filed 03/04/20 Page 30 of 30 PageID: 60



                                 CONCLUSION

       For the foregoing reasons, Stockton respectfully requests

 that its motion to dismiss the complaint be granted and all

 claims against it be dismissed with prejudice.

                                 Respectfully submitted,

                                 GURBIR S. GREWAL
                                 ATTORNEY GENERAL OF NEW JERSEY

                           By:   /s/ Jaclyn M. Frey
                                 Jaclyn M. Frey
                                 Deputy Attorney General

 Dated: March 4, 2020




                                      24
